Eish, O. J.
1. On the trial of an ejectment suit evidence was introduced by both parties. ' The plaintiff claimed as grantee under a sheriff’s deed, delivery of which was disputed. The sheriff’s sale was under an execution based upon a judgment rendered against a garnishee who had previously owned the land. After service of the summons of garnishment, *803and before the rendition of judgment, the garnishee sold and conveyed the land to a third person upon a valuable consideration. There was no evidence to impeach the validity of the conveyance from the garnishee; and as it was necessary, in order to recover, to show title in the garnishee at the time of the judgment, there was no error in directing a verdict for the defendant.
May 16, 1917.
. Ejectment. Before Judge Thomas. Berrien superior court. June 26, 1916.
Hendricks, Mills & Hendricks, for plaintiff.
W. H. Griffin and J. A. Alexander, for defendant.
2. Some of the assignments of error were not argued in the brief of counsel for plaintiff in error, and will be treated as abandoned. Other assignments of error, upon rulings of the court in excluding evidence, show no cause for reversal.

Judgment affirmed.


All the Justices concur.